Opinion by
Cline, J.
The merchandise consists of quince seed. The collector required that the containers be marked with the word “Persia” before-they were released. The owner of the importing company testified that the quince-seed was packed in corrugated paper cartons and that two smaller cartons, which contained the seed, were enclosed in one larger outside carton, but that the inner cartons were marked with the words “Persian seed” in English, and that those words do not refer to any particular kind of seed. As the record established that-the immediate containers of the quince seed were marked with the words “Persian seed” in typewriting on a label which was pasted thereon, and since this-shipment was entered after the Customs Regulations of 1937 became effective, the court held that the marking was a proper compliance with article 528 of said' regulations. The protest was therefore sustained following Abstracts 36609, 36077, 40549, 41128, and 42581, and Asiam, Inc. v. United States (25 C. C. P. A. 68, T. D. 49065), American Hatters & Furriers v. United States (1 Cust. Ct. 111, C. D. 31), and Kraft Phenix Cheese Corp. v. United States (22 C. C. P. A. 111, T. D. 47103).